Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  Line 9 recites “sealing lip 530”.  530 should be removed from the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 14 recites “the first sealing surface in contact with the main sealing lip of the sealing member and the second sealing surface in contact with the auxiliary sealing lip of the sealing member are formed on an outer peripheral surface of the inner rings.” Applicant has not described how the sealing surfaces can be provided on inner rings.  The specification only describes the sealing surfaces on a single inner ring. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a basic body”.  It is unclear how the term “basic” limits the body.  Perhaps Applicant intended --a base body--.
Claim 10 recites “the auxiliary sealing lip is brought into contact with the second sealing surface after the contact of the main sealing lip”. It is unclear if the main sealing lip makes contact with the second sealing surface of the first sealing surface.
Claim 14: the last line, recites “of the inner rings”.  The claim previously recited “at least one inner ring”.  The number of rings required is unclear. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taniguchi U.S. 2018/0274593.
Re clm 1, Taniguchi discloses a bearing device in which an inner member (2, Fig. 1) and an outer member (1) are connected to each other in a relative rotation relationship through 
a first sealing surface (25) that is in contact with the main sealing lip and a second sealing surface (21) that is in contact with the auxiliary sealing lip are formed to have different diameters.
	Re clm 2, Taniguchi further discloses a contact portion (portion of 42 that contacts 25) of the main sealing lip which is in contact with the first sealing surface and a contact portion (portion of 43 that contacts 21) of the auxiliary sealing lip which is in contact with the second sealing surface are formed to have different diameters (diameter at tip of 43 is larger than diameter at tip of 42).
	Re clm 3, Taniguchi further discloses the sealing member is mounted to the outer member of the bearing device in a press-fitting manner ([0022]).
	Re clm 4, Taniguchi further discloses the first sealing surface in contact with the main sealing lip and the second sealing surface in contact with the auxiliary sealing lip are formed on an outer peripheral surface of the inner member (shown in Fig. 1).
	Re clm 5, Taniguchi further discloses a diameter of the contact portion of the main sealing lip is smaller than a diameter of the contact portion of the auxiliary sealing lip (shown in Fig. 1), and a diameter of the first sealing surface is smaller than a diameter of the second sealing surface (shown in Fig. 1).
Re clm 6, Taniguchi further discloses the diameter of the contact portion of the main sealing lip is smaller than the diameter of the first sealing surface (shown in Fig. 2), and the diameter of the contact portion of the auxiliary sealing lip is larger than the diameter of the first sealing surface (shown in Fig. 1) and is smaller than the diameter of the second sealing surface (in order to contact the second sealing surface).

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scott U.S. 2012/0170884.
Re clm 1, Scott discloses a bearing device in which an inner member (104, Fig. 1) and an outer member (102) are connected to each other in a relative rotation relationship through rolling elements (106), comprising a sealing member (108) provided in an end portion of the bearing device so as to prevent an external foreign substance from flowing into the bearing device or prevent an internal lubricant from leaking out of the bearing device, wherein the sealing member comprises a frame (110) constituting a basic body and an elastic sealing portion (114 and 116) attached to the frame, the elastic sealing portion comprises one or more sealing lips (116a-c), the one or more sealing lips comprises a main sealing lip (116b) configured to perform a main sealing function and an auxiliary sealing lip (116c) located inward of the main sealing lip, the main sealing lip and the auxiliary sealing lip are configured as contact-type sealing lips that are brought into contact with a sealing surface of a counterpart member to perform a sealing (where 142s contact 104), and a first sealing surface (at left 118) that is in contact with the main sealing lip and a second sealing surface (right 118) that is in contact with the auxiliary sealing lip are formed to have different diameters.
Re clm 2, Scott further discloses a contact portion (142 of 116b) of the main sealing lip which is in contact with the first sealing surface and a contact portion (142 of 116c) of the auxiliary sealing lip which is in contact with the second sealing surface are formed to have different diameters (shown in Fig. 2).
Re clm 3, Scott further discloses the sealing member is mounted to the outer member of the bearing device in a press-fitting manner (at 120, via 114).
	Re clm 4, Scott further discloses the first sealing surface in contact with the main sealing lip and the second sealing surface in contact with the auxiliary sealing lip are formed on an outer peripheral surface of the inner member (shown in Fig. 1).
	Re clm 5, Scott further discloses a diameter of the contact portion of the main sealing lip is smaller than a diameter of the contact portion of the auxiliary sealing lip (shown in Fig. 1), and a diameter of the first sealing surface is smaller than a diameter of the second sealing surface (shown in Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Arai JP 2004332898 in view of Taniguchi U.S. 2018/0274593.
Re clm 1, Arai discloses a bearing device in which an inner member (33, Fig. 2) and an outer member (4) are connected to each other in a relative rotation relationship through rolling elements (5), comprising a sealing member (6) provided in an end portion of the bearing device so as to prevent an external foreign substance from flowing into the bearing device or prevent an internal lubricant from leaking out of the bearing device, wherein the sealing member comprises a frame (61) constituting a basic body and an elastic sealing portion (62) attached to the frame, the elastic sealing portion comprises one or more sealing lips (axially inner and outer 
Aria does not disclose that the first sealing surface and the second sealing surface are formed to have different diameters.
Taniguchi teaches a seal comprising a first sealing surface (at 25, Fig. 1) and the second sealing surface (at 21 where 43 contacts 21) are formed to have different diameters. Providing different diameters makes it more difficult for debris to enter the bearing due to the vertical wall at 27, Fig. 2) thus improving sealability.
It would have been obvious to one of ordinary skill in the art to modify Aria and provide the first sealing surface and the second sealing surface are formed to have different diameters for the purpose of improving sealability by making it more difficult for debris to enter the bearing due to the vertical wall.
Re clm 2, the improvement of Taniguchi further discloses a contact portion (portion of 42 that contacts 25) of the main sealing lip which is in contact with the first sealing surface and a contact portion (portion of 43 that contacts 21) of the auxiliary sealing lip which is in contact with the second sealing surface are formed to have different diameters (diameter at tip of 43 is larger than diameter at tip of 42).
	Re clm 3, Aria further discloses the sealing member is mounted to the outer member of the bearing device in a press-fitting manner (61 is press fit into 4; page 2: lines 43-46).
Re clm 4, Taniguchi further discloses the first sealing surface in contact with the main sealing lip and the second sealing surface in contact with the auxiliary sealing lip are formed on an outer peripheral surface of the inner member (shown in Fig. 1).
	Re clm 5, Taniguchi further discloses a diameter of the contact portion of the main sealing lip is smaller than a diameter of the contact portion of the auxiliary sealing lip (shown in Fig. 1), and a diameter of the first sealing surface is smaller than a diameter of the second sealing surface (shown in Fig. 1).
	Re clm 6, Taniguchi further discloses the diameter of the contact portion of the main sealing lip is smaller than the diameter of the first sealing surface (shown in Fig. 2), and the diameter of the contact portion of the auxiliary sealing lip is larger than the diameter of the first sealing surface (shown in Fig. 1) and is smaller than the diameter of the second sealing surface (in order to contact the second sealing surface).
	Re clm 12, Aria further discloses the bearing device is a wheel bearing for rotatably mounting and supporting a wheel of a vehicle relative to a vehicle body (shown in Fig. 1).
	Re clm 13, Aria further discloses the sealing member is a vehicle-body-side sealing member located in a vehicle-body-side end portion of the wheel bearing (as shown in Fig. 1).
	Re clm 14, Aria further discloses the inner member comprises a wheel hub (3, Fig. 1) to which the wheel is mounted, and at least one inner ring (33) mounted to the wheel hub in a press-fitting manner, the outer member is configured as an outer ring (4) coupled to a chassis component of the vehicle, the sealing member is mounted in the press-fitting manner to the outer ring constituting the outer member, and the first sealing surface in contact with the main sealing lip of the sealing member and the second sealing surface in contact with the auxiliary sealing lip of the sealing member are formed on an outer peripheral surface of the inner rings.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Arai JP 2004332898 in view of Taniguchi U.S. 2018/0274593 as applied to claim 6 above, and further in view of Takimoto JP 2015-102162.
	Aria in view of Taniguchi discloses all the claimed subject matter as described above.
	Re clm 7, Aria does not disclose the main sealing lip is formed to have a bent structure that extends radially inwardly and subsequently extends radially outwardly, and the main sealing lip is configured to be in contact with the first sealing surface on an inner peripheral surface of a bent portion of the bent structure.
	Takimoto teaches a seal comprising the main sealing lip (35, Fig. 3) is formed to have a bent structure that extends radially inwardly (at 39) and subsequently extends radially outwardly (at 38), and the main sealing lip is configured to be in contact with the first sealing surface on an inner peripheral surface of a bent portion of the bent structure. The geometry of the main sealing lip of Takimoto allows for the inclusion of a spring to ensure contact between the seal lip and the sealing surface to improve sealability.
	It would have been obvious to one of ordinary skill in the art to modify Aria and provide the main sealing lip is formed to have a bent structure that extends radially inwardly and subsequently extends radially outwardly, and the main sealing lip is configured to be in contact with the first sealing surface on an inner peripheral surface of a bent portion of the bent structure for the purpose of allowing or the inclusion of a spring to ensure contact between the seal lip and the sealing surface to improve sealability.
	Re clm 8, the improvement of Takimoto further discloses a garter spring (32) is fastened to an outer peripheral surface of the bent portion of the main sealing lip.

Allowable Subject Matter
Claims 9-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664.  The examiner can normally be reached on Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALAN B WAITS/Primary Examiner, Art Unit 3656